Biddle, C. J.
— This case was commenced by the appellee, against the appellant, before a justice of the peace, in Knox county, for killing a cow.
It was appealed to the Knox Circuit Court, from which the venue was changed, on motion of appellant, to the Sullivan Circuit Court. In the Sullivan Circuit Court,, the appellant moved to dismiss the suit, for want of a sufficient complaint. Whereupon the appellee filed a “ substituted complaint,” to the filing of which the appellant neither objected nor excepted; and the court overruled, the motion to dismiss, to which last ruling the appellant excepted, and this is the only question made in the case.
There is no error in this ruling. The substituted complaint is sufficient, and, if there was any reason why it should not have been filed, the appellant has not shown it to us, nor have we been able to find it.
The judgment is affirmed, at the costs of the appellant,, with ten per cent, damages.